DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
	This Office Action is in response to the Amendment filed on 03/11/2021.

	Applicant's cooperation in correcting the informalities in the drawing is appreciated.  Applicant's cooperation in amending the claims to overcome the claim rejections relating to indefinite claim language is also appreciated.

	Status of Claims:
		Claims 1, 3, 6, and 8-10 were amended; 
		Claim 2 was cancelled.

	Drawings:
The Amendment to Drawings of Figure 2, filed on 03/11/2021, has been accepted.

	Examiner’s Amendment:
The Examiner's Amendment is to delete Claimed limitation of "wherein the plurality of tubes comprise a first tube having the foamed metal provided therein and a second tube having a cooling pin region of a bent structure provided therein" in Claim 6 to address redundancy, since such claimed limitation has been recited in Claim 1; as well as, to overcome the rejection under 112(b) of Claims 8 and 11.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Carolina E. Säve (Reg. No. 68,783) on Monday March 15, 2021.

Claims 6, 8, and 11 have been amended as follows: 
-- 6.    (Currently Amended) The tube-pin assembly of claim 4,
[[
wherein the first inlet flows the exhaust gas toward the first tube; and 
wherein the second inlet flows the exhaust gas toward the second tube. --


		-- 8. (Currently Amended) The tube-pin assembly of claim 6,

wherein a. temperature sensor for measuring a temperature of the exhaust gas is provided at. the front end of the tube-pin assembly, and
wherein the bypass valve is controlled by a controller according to the temperature of the exhaust gas. --

-- 11. (Currently Amended) The tube-pin assembly of claim 8, wherein the bypass valve is controlled by the controller so that the exhaust gas flows toward the first inlet when the temperature of the exhaust gas is higher than a predetermined temperature. –

Allowable Subject Matter
1. Claims 1 and 3-11 are allowed.
2. The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art fails to disclose or render obvious the claimed combination of a tube-pin assembly for a heat exchanger of a vehicle, having a housing having an inlet into which exhaust gas flows; and including:
“a plurality of tubes arranged inside the housing to provide a passage through which the exhaust gas flows with a foamed metal made of a porous material being provided inside at least one of the plurality of tubes; and 
cooling pins provided between the tubes to provide a coolant passage through which coolant flows, 
wherein the plurality of tubes further comprises a first tube having the foamed metal provided therein; and a second tube comprising a tube region contacting the coolant and a cooling pin region of a bent structure provided in the tube region (Emphasis added).”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI BA TRIEU whose telephone number is (571)272-4867.  The examiner can normally be reached on M-T 5:45 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THAI BA TRIEU/Primary Examiner, Art Unit 3746 
March 15, 2021